Citation Nr: 1313730	
Decision Date: 04/24/13    Archive Date: 05/03/13

DOCKET NO.  09-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), in Atlanta, Georgia.

The issues of service connection for a shoulder disability and service connection for a dental disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In multiple January 2012 statements, the Veteran expressed that he wanted to appear before the Board.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Since the RO schedules Board hearings, a remand of this matter to the RO is required.  

Additionally, the claims file contains a Social Security Administration (SSA) correspondence which indicates that the Veteran has been in receipt of disability benefits since June 2006.  The Veteran's Social Security records have not, however, been associated with the claims folder.  

VA is required to make as many requests as necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159 (2012).  As records which have the reasonable possibility of substantiating the Veteran's claim are in the possession of the Social Security Administration, the RO must make every effort to obtain such records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  


Accordingly, the case is REMANDED for the following action:

1.  Secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file to include the Veteran's Social Security Administration records.

2.  Thereafter, schedule the Veteran for a Board hearing, pursuant to his January 2012 requests.

3.  Then, readjudicate the claim in light of all pertinent evidence and issue a supplemental statement of the case (SSOC).

4.  Following the completion of all required actions at the AOJ level, return the case to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).

_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



